Citation Nr: 0404158	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-14 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Clemente D. Paredes, Attorney 
at Law





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to October 1942, and in the Philippine 
Guerrilla and Combination Service from April 1945 to June 
1946.  He was a Prisoner-of-War (POW) from April 10, 1942 to 
October 1, 1942.  He died in April 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There are some irregularities in this case.  The appellant 
applied for VA death benefits.  Her application was received 
in April 2001.  In August 2001, the RO sent the appellant a 
letter notifying her of the Veterans Claims Assistance Act of 
2000 (VCAA) with regard to her claim of service connection 
for the cause of the veteran's death, only.  In a June 2002 
rating decision, the RO denied the claim of service 
connection for the cause of the veteran's death and for 
accrued benefits.  In a June 2002 determination letter, 
entitlement to death pension was also denied.  In July 2002, 
a notice of disagreement was received.  According to a VA 
Form 119, the appellant clarified that she was appealing the 
denial of service connection for the cause of the veteran's 
death, accrued benefits, and death pension benefits.  The 
appellant was issued a statement of the case in August 2002.  
Enclosed were a VA Form 9 and Appeal Hearing Options.  In 
September 2002, the appellant's VA Form 9 was received.  The 
section for hearings was crossed out and in handwriting, the 
statement "Please see attached sheets" was written.  There 
were no attached sheets.  In a Septemebr 2002 letter, the 
appellant was notified that her claim was being certified to 
the Board.  In December 2002, a letter was received from an 
attorney which stated that a person was impersonating the 
appellant, forging her signature, and that her VA letter 
dated October 17, 2002 was opened and that the 2 enclosed 
pamphlets were removed before she received it.  There is no 
record of a VA letter with that date.  

Since there was no Power of Attorney of record, VA contacted 
the appellant via letter in order to ascertain if the 
attorney who sent the December 2003 letter was the 
appellant's representative.  In response, a Power of Attorney 
was received from the appellant in which she designated the 
aforementioned attorney as her representative.  

In light of the foregoing, the Board finds that VA should 
ensure that all due process has been afforded to the 
appellant.  She should be sent a copy of the June 2002 rating 
decision and determination letter as well as a copy of the 
statement of the case.  There is no record of any October 17, 
2002 VA correspondence so that matter should be resolved.  
She should be provided an opportunity to submit evidence and 
argument to include the missing attachments to her VA Form 9.  

VA should also undertake the appropriate actions to ensure 
that the directives of VCAA have been followed.  Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  She should be notified of VCAA with regard to 
all issues on appeal.  

The appellant is hereby informed that if there is evidence 
supporting the issues on appeal, she must submit that 
evidence to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The appellant is informed that if 
there is evidence supporting the issues 
on appeal, she must submit that evidence 
to VA.  The appellant is informed that 
she is under an obligation to submit 
evidence.  If there is evidence that the 
veteran's death is related to service, 
she must submit that evidence to VA.  If 
there is evidence that she submitted a 
claim for accrued benefits within one 
year of the veteran's death, she must 
submit that evidence to VA.  If there is 
evidence that the veteran had requisite 
qualifying service for death pension 
benefits, she must submit that evidence 
to VA.  

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 as the 
issues of entitlement to accrued benefits 
and entitlement to death pension 
benefits.  

3.  VA should ensure that all due process 
has been afforded to the appellant.  She 
should be sent a copy of the June 2002 
rating decision and determination letter 
as well as a copy of the statement of the 
case.  There is no record of any October 
17, 2002 VA correspondence so that matter 
should be resolved.  She should be 
provided an opportunity to submit 
evidence and argument to include the 
missing attachments to her VA Form 9.  

4.  If upon completion of the requested 
actions and any issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


